DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wiegmann, US 2020/0410052 A1 (hereinafter “Wiegmann”).

As per claims 1, 8, and 15, Wiegmann teaches:
obtaining, for each worker device, a series of images capturing a screen of the worker device while the worker device processes a case of an operation process (Wiegmann ¶ 0022, “embodiments can capture what the user sees and does on their screen by creating a screenshot of the screen (or the application).”); and
for each image in a plurality of images obtained from a worker device:
extracting text data included in the image, the text data of the image including one or more data values (Wiegmann ¶ 0023, “Embodiments then extract the text appearing in the captured screen data.”),
determining labels for the one or more data values in the text data (Wiegmann ¶ 0023, “Embodiments determine and associate relevant metadata with the captured screen data. Embodiments identify entities such as names and addresses in the extracted text”),
determining a case identifier specific to a case being processed in the image, the case identifier determined by identifying a label for the case identifier and determining a data value associated with the label as the case identifier for the image (Wiegmann ¶ 0023, “Embodiments then identify one or more topics associated with the captured screen data using the extracted text, entities, and or metadata.”), and
assigning the case identifier to the image (Wiegmann ¶ 0023, “After identifying the topics, embodiments store the extracted text, metadata, captured screen data, and user information for the identified topic.”).

As per claims 2, 9, and 16, the rejection of claims 1, 8, and 15 is incorporated, and Wiegmann further teaches:
wherein the label for the case identifier is identified by obtaining the label from an organization associated with the operation process (Wiegmann ¶ 0021), where topics are established beforehand, where the system operator is the organization associated with the operation process as claimed.

As per claims 3, 10, and 17, the rejection of claims 1, 8, and 15 is incorporated, and Wiegmann further teaches:
obtaining a record of previous cases of the operation process, the record including a set of candidate labels and data values for the set of candidate labels (Wiegmann ¶ 0058), where a tf-idf technique collects a count of text in a corpus of previously extracted text,
determining, for each label in the set of candidate labels, variance for data values of the candidate label, the variance indicating how frequent a data value for the candidate label occurs in the previous cases of the operation process (Wiegmann ¶ 0058), where a tf-idf technique determines  a count for the text, and
selecting a candidate label having a variance below a predetermined threshold as the label for the case identifier (Wiegmann ¶ 0058), where, e.g., a variance is below a threshold when the idf value is relatively low, i.e., below a threshold.

As per claims 4, 11, and 18, the rejection of claims 1, 8, and 15 is incorporated, and Wiegmann further teaches:
obtaining a record of previous cases of the operation process, the record including a set of candidate labels and data values for the set of candidate labels (Wiegmann ¶ 0059), where keywords representative of a topic (i.e., used for the topic in the past) are identified,
determining, for a pair of candidate labels, covariance between data values of the pair of candidate labels, the covariance indicating how data values in one candidate label in the pair change when data values in the other candidate label in the pair change (Wiegmann ¶ 0059), where a cluster, i.e., comprising a pair, of keywords is identified using bisection k-means, covariance as claimed, and
selecting a candidate label having a covariance above a predetermined threshold with other candidate labels in the set as the label for the case identifier (Wiegmann ¶ 0059), where representative text is selected as a result of applying the bisection k-means algorithm.

As per claims 5, 12, and 19, the rejection of claims 1, 8, and 15 is incorporated, and Wiegmann further teaches:
identifying a first subset of images assigned to a particular case identifier from images obtained from a first worker device (Wiegmann ¶ 0062), where a first set of images from a first user having a first assigned topic are identified,
identifying a second subset of images assigned to the same particular case identifier from images obtained from a second worker device different from the first worker device (Wiegmann ¶ 0062), where a second set of images from a second user having the first assigned topic are identified, and
generating an event log for the particular case identifier by recording activity labels for the first subset of images and the second subset of images, the activity label for an image indicating an activity performed on a corresponding worker device when the image was captured (Wiegmann ¶ 0062), where the mapping between topics and users is the claimed activity label.

As per claims 6, 13, and 20, the rejection of claims 5, 12, and 19 is incorporated, and Wiegmann further teaches:
wherein the activity label for the image is at least one of a name of an application captured in the image (Wiegmann ¶ 0083, “Recording module 108 can capture any combination of: . . . the name of the program running in the foreground of the screen (e.g., the active software application) when the screen data was captured”), or a category of a task being performed in the image (Wiegmann ¶ 0062, “metadata with the mappings which describes how users worked on topics (e.g., did they consume or create information)”).

As per claims 7 and 14, the rejection of claims 1 and 8 is incorporated, and Wiegmann further teaches:
wherein extracting the text data further comprises performing optical character recognition (OCR) on the image (Wiegmann ¶ 0053, “OCR module 112 can receive captured screen data (e.g., a screenshot) from a client computer 102 and extract text in the captured screen data.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159